 1   Lewis R. Landau (CA Bar No. 143391)
     Attorney-at-Law
 2   22287 Mulholland Hwy., # 318
     Calabasas, California 91302
 3
     Voice & Fax: (888) 822-4340
 4   Email: Lew@Landaunet.com

 5   Attorney for Platinum Loan Servicing, Inc.
 6
                               UNITED STATES BANKRUPTCY COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
                                           SAN JOSE DIVISION
 9
10
     In re                                              Case No.: 20-50628 SLJ 11
11
     FRE 355 Investment Group, LLC,                     Cases Jointly Administered
12
                                                        Chapter 11
13                          Debtor.
                                                        Case No.: 20-50631 SLJ 11
14
                                                        REPLY IN SUPPORT OF MOTION FOR
15                                                      RELIEF FROM STAY;
     In re                                              EVIDENTIARY OBJECTIONS
16
     Mora House, LLC,
17
                            Debtor.                     Date: September 29, 2020
18                                                      Time: 1:30 p.m.
                                                        Place: Courtroom 9 (Telephonic)
19                                                      US Bankruptcy Court; Judge Johnson
                                                        280 South First Street
20                                                      San Jose, California 95113
21
             Platinum Loan Servicing, Inc. (“PLS”) as servicing agent for the beneficiaries of the
22
     mortgages on the real property owned by FRE 355 dba FRE 355 Investment Group, LLC (“FRE
23
     355”) and Mora House, LLC (“Mora House”) (FRE 355 and Mora House are collectively referred
24
     to as “Debtors”), herein files its reply to the Opposition to Motion for Relief From Stay [ECF #
25
     96] pursuant to the Court’s August 13, 2020 Order Continuing Hearing on PLS’s Motion for
26
     Relief From Stay [ECF # 81] (“RFS Continuance Order”).
27
             For all these reasons, the Court should grant the motion.
28

Case: 20-50628      Doc# 111      Filed: 09/22/20    Entered: 09/22/20 21:00:32       Page 1 of
                                               9
 1                         MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                       I.

 3                THE DEBTORS’ OPPOSITION FAILS TO CARRY THE DEBTORS’

 4       BURDEN OF REBUTTING PLS’S APPRAISAL VALUATIONS PROVING LACK

 5       OF ADEQUATE PROTECTION AND LACK OF EQUITY IN THE PROPERTIES

 6            The Court has before it two PLS motions in which PLS seeks to preserve and protect its

 7   investors’ over $13 million loan secured by the Debtors’ two real properties. PLS has moved for

 8   relief from stay under 11 U.S.C. § 362(d)(1), (d)(2) and (d)(3) and PLS has moved to dismiss

 9   Debtors’ cases under 11 U.S.C. § 1112(b) so that PLS can protect its investors’ interest in
10   collateral worth no more than $13,250,00 and which is subject to $2,750,00 in senior liens and
11   taxes.
12            The Court first heard PLS’s motion for relief on August 11, 2020 and next heard the
13   dismissal motion on August 19, 2020. At both preliminary hearings, the Court recognized that the
14   determinative issue in both motions is the value of the real property owned by the Debtors. In the
15   Continuance Order, the Court states:
16                     The argument that Debtors be given an opportunity to shore up the evidence
              of value makes sense in view of the determination that I have to make. The
17            disposition of this case appears to depend largely on a determination of the value of
              the Property as this affects Debtors’ equity, Movant’s adequate protection, and the
18
              prospects of a sale as envisioned by the now filed plan. Without this information, I
19            am flying blind.
                       Movant’s appraisal is contested by Debtors, as is the amount of its claim.
20            Given the seriousness of the disputes here and, frankly, the yawning gap in values,
              it is not possible to conclude at this juncture that Movant is correct in its valuation.
21            Debtors have filed a plan that contemplates a sale at a very different value. Given
              the posture of the case, I conclude Debtors have met their obligation of showing a
22
              reasonable likelihood of prevailing. Having said that, the valuation appears
23            critical and Debtors should be mindful that a conclusion of value may be case-
              determinative.
24
     Continuance Order, ECF # 81 at 5:12-23 (emphasis added).
25
              Thus, the Court generously gave the Debtors an additional five (5) weeks to present
26
     competent valuation evidence or otherwise rebut PLS’s $13,250,000 licensed appraisal valuations
27
     in the Hart Declaration. During that five (5) week delay, PLS’s investors accrued yet another
28

Case: 20-50628       Doc# 111      Filed: 09/22/20 Entered: 09/22/20 21:00:32             Page 2 of
                                                9 -2-
 1   $135,000 in interest plus late fees and costs. Disappointingly, the Court is still “flying blind”

 2   because the Debtors have done nothing more than file restated declarations by LLC member

 3   Melvin Vaughn (“Vaughn”) and broker Phil Chen (“Chen”). Notwithstanding the Court’s

 4   admonition that “valuation appears critical and Debtors should be mindful that a conclusion of

 5   value may be case-determinative” the Debtors still fail to offer any competent appraisal evidence

 6   and instead offer multiple excuses for not doing so. Debtors’ excuses do not provide adequate

 7   protection or an equity cushion to protect PLS’s investors and the Court must grant one or both

 8   of PLS’s motions forthwith so that PLS may protect its substantial interest in its collateral.

 9          PLS continues its objection to the evidentiary admission of the Chen declaration as expert
10   testimony to prove value. The trial judge must act as the gatekeeper for expert testimony by
11   carefully applying Federal Rule of Evidence (“FRE”) 702 to ensure specialized and technical
12   evidence is “not only relevant, but reliable.” Daubert v. Merrell Dow Pharms. Inc., 509 U.S. 579,
13   589 & n. 7 (1993); accord Kumho Tire Co. Ltd. v. Carmichael, 526 U.S. 137, 147 (1999)

14   (observing that Daubert imposes a special “gatekeeping obligation” on the trial judge). An expert

15   witness may testify “if (1) the testimony is based upon sufficient facts or data, (2) the testimony is

16   the product of reliable principles and methods, and (3) the witness has applied the principles and

17   methods reliably to the facts of the case.” Fed. R. Evid. 702. The proponent of the evidence bears

18   the burden of proving that the expert’s testimony satisfies FRE 702. Cooper v. Brown, 510 F.3d

19   870, 880 (9th Cir. 2007).

20          Here, Debtors’ opposition utterly fails to establish that the three critical standards are met

21   for the admission of expert valuation testimony. See Federal Rules of Evidence 104, 602, 701,

22   702, 703; Donoway v. Tucker (In re Donoway), 139 B.R. 156, 157 (Bankr. D. Md. 1992) (“Real

23   estate brokers and agents without specialized training in real estate appraising are not qualified to

24   testify as to their opinions regarding fair market value”). Here, Chen offers no foundation

25   showing specialized training in real estate appraising, that the testimony is based upon sufficient

26   facts or data, that any generally recognized appraisal principles were followed and that the opinion

27   is the product of those methods. See http://www.uspap.org/ (Uniform Standards of Professional

28   Appraisal Practice).

Case: 20-50628      Doc# 111      Filed: 09/22/20 Entered: 09/22/20 21:00:32            Page 3 of
                                               9 -3-
 1          In its Continuance Order the Court cites In re Morse, 2018 WL 6721090, *6 (Bankr. N.D.

 2   N.Y. December 20, 2018) for the proposition that “the Court should not categorically reject a

 3   broker’s opinion of value . . . [a]s an evidentiary matter, . . . it comes down to the weight to assign

 4   to such testimony and opinion.” Morse relies upon the Pichardo decision in recognizing that:

 5          an assessment of the fair market value of a real estate parcel by an appraiser carries
            greater weight than that of a real estate broker who does not have the same
 6          specialized training. While a broker relies upon his sales experience, a broker is not
            instructed in his or her valuation opinion by the industry standards and uniform
 7
            guidelines to which a competent appraiser must adhere in preparing an appraisal
 8          and rendering an opinion of value.

 9   In re Pichardo, 2013 Bankr. LEXIS 1325, at *11 (Bankr. D. R.I. Apr. 3, 2013).
10          Thus, even under the reasoning of Morse which does not categorically bar the admission of
11   a broker’s opinion of value, the Debtors have not carried their burden of proof herein because the
12   valuation offered by PLS in the Hart Declaration carries greater weight than the Debtors’
13   valuations. Debtors have also not identified any irregularities or inaccuracies that would lessen
14   the weight to be granted the Hart Declaration as professional appraisal testimony by a licensed
15   appraiser. Id. at 13 (“If, for example, a licensed appraiser’s appraisal contains material
16   irregularities or inaccuracies, it should be afforded less weight than that of a broker.”).
17          Chen and Vaughn also suffer from a conflict of interest in offering valuation testimony as
18   each has an interest in the outcome of their valuation opinion. Chen is not a disinterested third
19   party broker that provided a valuation opinion. Instead, he has a direct financial stake in selling
20   the properties as the estate’s broker and is offering his valuation to preserve his listing
21   opportunity. See ECF #s 53-59. Vaughn also has a direct financial stake in overvaluing the
22   properties based on his equity interest in the estates. These financial interests are disqualifying.
23   “Federal courts have the inherent power to disqualify expert witnesses to protect the integrity of
24   the adversary process, protect privileges that otherwise may be breached, and promote public
25   confidence in the legal system.” Hewlett-Packard Co. v. EMC Corp., 330 F. Supp. 2d 1087, 1092
26   (N.D. Cal. Aug. 10, 2004). Allowing witnesses with a direct financial stake in their testimony to
27   opine on valuation should result in disqualification to protect the integrity of the adversary
28   process.

Case: 20-50628      Doc# 111      Filed: 09/22/20 Entered: 09/22/20 21:00:32              Page 4 of
                                               9 -4-
 1          For all these reasons, the Debtors have failed to carry their burden of rebutting PLS’s

 2   valuation testimony proving the real properties do not exceed $13,250,000 in value. Based upon

 3   senior liens as identified in the motion and the accrued status of PLS’s loan, PLS lacks adequate

 4   protection, Debtors have no equity and relief from stay should be granted under 11 U.S.C. §

 5   362(d)(1), (d)(2) and (d)(3).

 6                                                     II.

 7            DEBTORS’ UNADJUDICATED AND FACILE OBJECTION TO CLAIM

 8       DOES NOT UNDERMINE THE OVER $13 MILLION TOTAL TO PLS’S CLAIM;

 9               EVEN IF TRUE, PLS STILL LACKS ADEQUATE PROTECTION
10                  AND DEBTORS HAVE NO EQUITY IN THE PROPERTIES
11           On September 1, 2020, in a further attempt to muddy the record based on procedural

12   obfuscation, Debtors filed an unsubstantiated objection to PLS’s claim contending that the

13   approximately $13,300,000 claim should be reduced by almost $2 million to $11,338,000. The

14   argument is so lacking in credibility that the Court should immediately become suspect of the

15   Debtors’ good faith in these proceedings. However, even if the objection to claim is assumed

16   correct (which it clearly is not), PLS still lacks adequate protection and Debtors still lack equity in

17   the properties due to the $2.5 million senior Blanchard lien and $275,000 in property taxes based

18   on the only creditable valuation evidence of $13,250,000.

19          Notwithstanding the foregoing, PLS can quickly establish the meritless nature of Debtors’

20   objection to claim based on very simple calculations of accrued interest and late fees:

21      1. Undisputed principal balance: $10,937,000. Debtors paid the loan through 6/30/19,

22          although default interest based on defaulted payments commenced 2/1/19;

23      2. 10% interest 8/1/19 to 9/22/20: $1,275,812.17;

24      3. Late charges 10% on installments due 12/1/18 to 9/1/20: $205,071.59;

25      4. Default interest + 5% 2/1/19 to 9/1/20: $820,274.94;

26      5. Additional late fees on default interest: $86,584.52;

27      6. Misc. charges foreclosure trustee and attorney’s fees: $103,000.

28

Case: 20-50628      Doc# 111         Filed: 09/22/20 Entered: 09/22/20 21:00:32          Page 5 of
                                                  9 -5-
 1          Debtors offer no substantive dispute to the foregoing accruals and do not challenge PLS’s

 2   entitlement to default interest per the PLS note. Even ignoring all charges for foreclosure trustee

 3   and attorney’s fees, the loan accruals still exceed $13 million. Debtors’ objection to claim is

 4   meritless.

 5                                                   III.

 6                                             CONCLUSION

 7          For all the reasons set forth above, PLS respectfully requests entry of an order granting

 8   relief from stay under 11 U.S.C. § 362(d)(1), (d)(2) and (d)(3) and dismissing Debtors’ cases

 9   under 11 U.S.C. § 1112(b).
10   Dated: September 22, 2020                                    Lewis R. Landau
                                                                  Attorney-at-Law
11

12
                                                                  By:/s/ Lewis R. Landau
13                                                                Lewis R. Landau
                                                                  Attorneys for Movant
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 20-50628      Doc# 111      Filed: 09/22/20 Entered: 09/22/20 21:00:32           Page 6 of
                                               9 -6-
 1                                   DECLARATION OF SCOT FINE

 2   I, Scot Fine, do hereby declare:

 3          1.      I am the Chief Executive Officer of Platinum Loan Servicing, Inc. (“PLS”) and

 4   have personal knowledge of the facts set forth herein.

 5          2.      PLS is the contractual loan servicer for S & R Income Fund I, LP as to an

 6   undivided 40.569% interest and S & R Income Fund II, LP as to an undivided 22.401% interest

 7   and RDG Lender Services, LLC, as to an undivided 9.600% interest and PLC Investment Group,

 8   LLC, a California limited liability company as to an undivided 9.143% interest and Julian Maimin

 9   and Stacey Maimin, Trustees, of the Julian Maimin & Stacey Maimin Revocable Trust U/A
10   12/1/10 as to an undivided 6.857% interest and Judi Beth Kaplan, Trustee of the Judi Beth Kaplan
11   Living Trust dated November 29, 2006 as to an undivided 4.572% interest and William H. Scripps
12   and Kathryn A. Scripps Trustees, of the Scripps Family 1992 Revocable Trust U/A 6-9-92 as to an
13   undivided 4.572% interest and Lauren Dromy, Trustee, of The Israel Maimin 2010 Granter Trust
14   FBO Lauren Dromy U/A 12/1/10 as to an undivided 2.286% interest (hereinafter “Lenders”) under
15   the March 29, 2018 Note Secured by Deed of Trust executed by FRE 355, LLC (“Note”). The
16   Note is secured by a first priority deed of trust on the FRE 355 real property and a second priority
17   deed of trust on the Mora House real property.
18          3.      I am readily familiar with PLS’s books and records for servicing the Note. The
19   total amount due on the Lenders’ loan as of September 22, 2020 is at least $13,427,741 with
20   interest accruing at the rate of $4,571.30 per day thereafter and additional costs. The following
21   accurately states the amounts accruing and due for the subject time periods:
22               a. Undisputed principal balance: $10,937,000. The Note was paid through 6/30/19,
23                  although default interest based on defaulted payments commenced 2/1/19;
24               b. 10% interest 8/1/19 to 9/22/20: $1,275,812.17;
25               c. Late charges 10% on 22 installments due 12/1/18 to 9/1/20: $205,071.59;
26               d. Default interest + 5% 2/1/19 to 9/1/20: $820,274.94;
27               e. Additional late fees on default interest installment: $86,584.52;
28

Case: 20-50628      Doc# 111      Filed: 09/22/20 Entered: 09/22/20 21:00:32            Page 7 of
                                               9 -7-
Case: 20-50628   Doc# 111   Filed: 09/22/20   Entered: 09/22/20 21:00:32   Page 8 of
                                         9
 1                                    CERTIFICATE OF SERVICE

 2          I am employed in the County of Los Angeles, California. I am over the age of eighteen

 3   (18) years and not a party to the within entitled cause, my business address is 22287 Mulholland

 4   Hwy., # 318, Calabasas, CA 91302.

 5          On September 22, 2020 I served a true and correct copy of the following documents:

 6   REPLY IN SUPPORT OF MOTION FOR RELIEF FROM STAY;
     EVIDENTIARY OBJECTIONS
 7
     by effecting electronic delivery upon such persons that have agreed to accept service through the
 8
     Court’s CM/ECF electronic noticing system as follows:
 9
     Bernard S. Greenfield on behalf of Creditor Richard Blanchard
10   bgreenfield@greenfieldlaw.com, ckaefer@greenfieldlaw.com
     Robert G. Harris on behalf of Debtor FRE 355 Investment Group, LLC
11
     rob@bindermalter.com
12   Lewis R. Landau on behalf of Creditor Platinum Loan Servicing, Inc.
     lew@landaunet.com
13   Michael W. Malter on behalf of Debtor FRE 355 Investment Group, LLC
     michael@bindermalter.com
14   Office of the U.S. Trustee / SJ
     USTPRegion17.SJ.ECF@usdoj.gov
15
     Suhey Ramirez on behalf of U.S. Trustee Office of the U.S. Trustee / SJ
16   suhey.ramirez@usdoj.gov, Patti.Vargas@UST.DOJ.GOV
     Julie H. Rome-Banks on behalf of Debtor FRE 355 Investment Group, LLC
17   julie@bindermalter.com
     Jennifer C. Wong on behalf of Creditor Wells Fargo Bank, N.A.
18   bknotice@mccarthyholthus.com, jwong@ecf.courtdrive.com
19
            I declare under penalty of perjury under the laws of the United States of America that the
20
     foregoing is true and correct.
21
            Executed this 22nd day of September 2020 at Los Angeles, California.
22

23                                                       /s/ Lewis R. Landau
                                                         Lewis R. Landau
24

25

26

27

28

Case: 20-50628      Doc# 111      Filed: 09/22/20 Entered: 09/22/20 21:00:32         Page 9 of
                                               9 -9-
